Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2014

                                     No. 04-14-00299-CV

                                IN THE INT OF JJB, a child,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02385
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
        This is an accelerated appeal from an order terminating appellant’s parental rights. The
clerk’s record was filed on May 9, 2014, and the reporter’s record was filed on May 27, 2014.
Therefore, appellant’s brief is due on June 16, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court